Title: Notes on Appointments, 20 December 1805
From: Jefferson, Thomas
To: 


                        
                            
                        
                        
                     
                        
                           ^
                           James Wilkinson of Maryland Governor of the territory of Louisiana from the 3d. day of July next for 3. years then next ensuing unless sooner &c.
                        
                        
                           ^
                           Joseph Browne of New York Secretary for the Territory of Louisiana from the 3d. day of July &c.
                        
                        
                           ^
                           Return Jonathan Meigs of Louisiana,
                           }
                           to be judges of the court of the territory of Louisiana from & after the 3d. day of July next.
                        
                        
                           ^
                           John B. C. Lucas of Pensylvania
                        
                        
                           ^
                           Rufus Easton of New York
                        
                        
                           ^
                           James Brown, late of Kentucky, now of Orleans to be Attorney of the US. for the district of Orleans.
                        
                        
                           ^
                           George Duffield of Tennessee to be a judge of the Superior Court, of the territory of Orleans.
                               he resides at Greeneville in Greene county Tennissee
                        
                        
                           ^
                           John Thompson of Kentucky to be Register of the land office in the territory of Orleans on the red river or it’s waters
                        
                        
                           ^ or
                           John W. Gurley of Orleans—
                           }
                           to be Register of the land office in the Territory of Orleans on both sides of the Missisipi exclusine of the red river & it’s waters
                        
                        
                           ^ or
                           James Tremble of Tennissee   
                        
                        
                           
                           Benjamin Sebastian of Kentucky
                           }
                           Recorder for the territory of Louisiana.
                        
                        
                           or
                           John Kennedy of Tennissee
                        
                        
                           
                           Hezekiah Huntington of Connecticut to be Attorney for the US. in the district of Connecticut.
                        
                        
                           
                           John B. Scott of Virginia to be a Colonel Commandant in the territory of Louisiana.
                        
                     
                  
                  
                     
                        
                           Consuls
                           ^
                           Henry Hill Junr. of New York for the island of Cuba.
                        
                        
                           
                           ^
                           Edward Carrington of Rhode island at Canton.
                        
                        
                           qu.
                           ^
                           James M. Henry of Virginia to be Agent at Jamaica. v. Savage
                        
                     
                  
                  
                     
                        
                           6. Commissioners for Louisiana, Red river & Misipi
                        
                        
                           
                           J. Dawson of Virgi
                        
                        
                           
                           Benj. Sebastian of Kentucky
                        
                        
                           
                           John Kennedy of Tennissee
                        
                        
                           
                           Noah Lester
                           }
                           of Connecticut
                        
                        
                           
                           
                           or Pomeroy
                        
                        
                           
                           Richard Parrot, Columbia, to be a justice of peace
                        
                     
                  
                        
                            
                        
                    